UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


 ODESSA F. VINCENT,                                )
                                                   )
         Plaintiff,                                )
                                                   )
           v.                                      )   Civil Case No. 11-2018 (RJL)
                                                   )
 TIMOTHY F. GEITHNER, eta/.                        )
                                                   )
             Defendants.                           )


                                       ORDER

      For the reasons set forth in the Memorandum Opinion entered this date, it is this
   s+
~ day of August, 2012, hereby
      ORDERED that the defendants' Motions to Dismiss [Dkts. #7, #9] are

 GRANTED.

      ORDERED that plaintiffs Complaint [#1] is DISMISSED.

      SO ORDERED.




                                               United States District Judge